JUDGMENT

PER CURIAM
Consolidated with 03-3053
These causes came to be heard on the record on appeal from the United States District Court for the District of Columbia and were argued by counsel. On consideration thereof, it is
ORDERED and ADJUDGED that the judgment of the District Court be affirmed as to No. 02-3121, in accordance with the opinion of the court filed March 16, 2004. It is
FURTHER ORDERED and ADJUDGED that the judgment of the District Court be affirmed in part as to No. 03-3053, and the case remanded for resentencing, in accordance with the opinion of the court filed March 16, 2004, and the court’s order granting the unopposed motion for remand for resentencing in light of the court’s opinion and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
The Clerk is directed to issue the mandate forthwith.